DETAILED ACTION
This is the first Office Action on the merits based on the 17/473,514 application filed on 09/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the mounting bracket is configured with a mounting portion that is configured to be received by one or more attachment portions connected to the one of the upright members” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 19 claims “the mounting bracket is configured with a mounting portion that is configured to be received by one or more attachment portions connected to the one of the upright members” but there is no drawing or explanation within the specification that details/shows how the mounting bracket can attach to the attachment portions 16.
25 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-23 are rejected under 35 U.S.C. 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-21 of Steenekamp (U.S. Patent No. 11,117,015). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 20 of the instant application reads on claim 18 of the ‘015 patent in that despite minor word changes they both recite “a weight lifting system comprising: a weight lifting rack having at least two vertical corresponding upright members configured to hold at least a weight lifting bar therebetween; and a pair of weight arm assemblies configured to be respectively attached to the upright members of the weight lifting rack, each of the weight arm assemblies respectively comprising: a mounting bracket configured to be attached to one of the upright members, an arm mount configured to be coupled to the mounting bracket so as to be pivotable about a first axis that is substantially vertical, a stop member configured to move between an engaged position to prevent pivoting of the arm mount through interaction with the mounting bracket, and a disengaged position to allow pivoting of the arm mount, and a weight arm configured to be coupled to the arm mount, proximate a first end of the weight arm, so as to be pivotable about a second axis substantially orthogonal to the first axis, the weight arm including a load peg, proximate a second end of the weight arm, configured to support weight plates thereon “ (i.e., Claim 20 of the instant application is broader in scope to claim 18 of the ‘015 patent as claim 18 of the ‘015 patent contains the limitations of “…in a position facing away from a space between the upright members… and matching an axis of the upright member…”)

Claim 21 of the instant application reads on claim 19 of the ‘015 patent in that they both recite “the pair of weight arm assemblies are configured in opposite arrangements relative to one another such that each of the weight arm assemblies is rotatable from a position in which the weight arms are facing in a forward direction relative to the weight lifting rack, to a position in which in which the weight arms are facing away from one another, to a position in which the weight arms are facing in a backward direction relative to the weight lifting rack.”

Claim 22 of the instant application reads on claim 20 of the ‘015 patent in that they both recite “each of the mounting brackets comprises: a center mounting plate configured to be attached to a side of the upright members facing away from a space between the upright members; and a pair of reinforcement members extending from opposite sides of the center mounting plate to contact adjacent sides of the upright members.”

Claim 23 of the instant application reads on claim 21 of the ‘015 patent in that they both recite “each of the weight arm assemblies are configured such that the arm mount can be held in place by the stop members in at least one position in which the weight arms are facing a forward direction of the weight lifting rack when in use, and in at least one position in which the weight arms are facing away from the weight lifting rack when not in use.”


Allowable Subject Matter
Claims 1-18 are allowed.
Claims 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Webber (US Patent No. 7,384,381) discloses a weight arm assembly (Exercise arm apparatus 10; Figure 1) for use with a weight lifting rack (Exercise machine rack 14; Figure 1), the weight arm assembly (Exercise arm apparatus 10; Figure 1) comprising: a mounting bracket (Range of Motion plate 66; Figure 1) configured to be attached to one of the upright members (Upright support 58; Figure 6), an arm mount (Main arm 18; Figure 3) configured to be coupled to the mounting bracket (ROM plate 66; Figure 3) so as to be pivotable about a first axis (Vertical axis of pivot sleeve 24; Figure 3) that is substantially vertical, a stop member (Lock pin 32; Figure 7) coupled to the arm mount (Main arm 18; Figures 3 and 7) and configured to move between an engaged position to prevent pivoting of the arm mount (18; Figure 3) through interaction with the mounting bracket (ROM Plate 66; Figure 3; Col. 6 Lines 24-29 “The pull pin or lock pin 32 on each main arm 18 is selectively engaged in one of the openings 68 in the respective ROM plate in order to secure the arm assembly to the pivot shaft 62 at a selected initial orientation relative to cross bar 60, depending on the type of exercise to be performed.”), and a disengaged position (The locking pin 32/ stop member is not disposed in an opening 68 to allow pivoting) to allow pivoting of the arm mount (Main arm 18; Figure 3); and a weight arm (Swing Arm 20; Figure 7) configured to be coupled to the arm mount (Main arm 18; Figure 7), proximate a first end (i.e., The left end annotated in Figure 7 above) of the weight arm (Swing Arm 20; Figure 7), so as to be pivotable about a second axis (See annotated Figure 7 above) substantially orthogonal to the first axis (Vertical axis of pivot sleeve 24; Figure 3; i.e., The first axis is vertical and orthogonal to the second horizontal axis as seen in Figure 6). wherein the arm mount is configured to be selectively rotated between at least one press position and a non-use position; wherein the arm mount is configured to be selectively rotated between at least one press position and a non-use position (i.e., See Figure 5 to see a position that can be considered a non-use/stowed position and see Figure 4 to see the engaged position for weight arm 20; Figure 4) but does not teach a weight arm assembly for use with a weight lifting rack having at least two corresponding vertical upright members configured to hold at least a weight lifting bar therebetween, the weight arm including a load peg, proximate a second end of the weight arm, configured to support weight plates thereon.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784